CARLAND, Circuit Judge.
I dissent from so much of the opinion as holds that it was error not to submit to the jury the question as to whether the lumber company cut and converted the logs to its own use in good faith. The claim that the ravishment of virgin, pine by the lumber company under the facts in this case was in good faith strikes one as so incongruous as to immediately challenge attention.
What constitutes good faith ? It has been defined as follows: Good faith consists in an honest intention to abstain from taking any unconscientious advantage of another, even through the forms and technicalities of law, together with absence of all information and belief of facts which would render the transaction unconscientious. The facts as they appear in the record, and they are undisputed, fall very far short of entitling the lumber company to the protection of the grateful shade of good faith. I cannot agree that whether or not the lumber company was a willful trespasser must be determined by what it knew or ought to have known at the time of the cutting. The logs were actually taken from the lake about four years after they were cut, and long after there had ceased to be any question whatever as to the validity of the lumber company’s claim to the same. The undisputed testimony has convinced me that the lumber company was determined to take the timber at all hazards, regardless of the rights of Burns or any one else. This being so, there is no room for the plea of good faith.
The judgment, in my opinion, should be affirmed.